Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 20,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00365-CV
                                  ____________

  LJR SERVICES, L.L.C., GENERAL PARTNER OF CORPORATE FINANCE
  PARTNERS, L.P., D/B/A CORPORATE FINANCE ASSOCIATES, Appellant

                                          V.

                           JOHN SIMONETTI, Appellee


                      On Appeal from the 152nd District Court
                               Harris County, Texas
                        Trial Court Cause No. 2008-06663A


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed March 25, 2011. On October 12, 2011,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.